Name: Commission Regulation (EEC) No 2128/88 of 18 July 1988 re-establishing the levying of customs duties on gloves, mittens and mitts, not knitted or crocheted, products of category 87 (order No 40.0870) and wadding of textile materials and articles thereof, flock, dust and mill neps, products of category 94 (order No 40.0940), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 19 . 7 . 88No L 188/ 10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2128/88 - . of 18 July 1988 re-establishing the levying of customs duties on gloves, mittens and mitts , not knitted or crocheted, products of category 87 (order No 40.0870) and wadding of textile materials and articles thereof, flock, dust and mill neps, products of category 94 (order No 40.0940), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of gloves, mittens and mitts, not knitted or crocheted, products of category 87 (order No 40.0870) and wadding of textile materials and articles thereof, flock, dust and mill neps, products of category 94 (order No 40.0940) the relevant ceiling amounts to 5 000 and 1 6 000 tonnes respectively ; Whereas on 8 July 1988 imports of - the products in question into the Community, originating in South Korea, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to South Korea, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 22 July 1988, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Order No Category CN code Description 40.0870 87 (tonnes) ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 621 00 00 Gloves, mittens and mitts, not knitted or crocheted 40.0940 94 (tonnes) 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 Wadding of textile materials and articles thereof, textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps (') OJ No L 367, 28 . 12. 1987, p . 58 . b) OJ No L 367, 28 . 12 . 1987, p . 1 . No L 188/ 1119 . 7. 88 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1988 . For the Commission COCKFIELD Vice-President